Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 1 of 8 Page ID #:728

                                                                               JS-6
                                                                     cc: Fiscal Section
   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11 LIFE INSURANCE COMPANY OF                        CASE No. CV 20-974-GW-JPRx
    THE SOUTHWEST, a Texas
 12 Corporation,                                     RELATED CASE Nos.:
 13                    Plaintiff in Interpleader,    2:18-CV-05170-GW-JPR:
                                                     2:20-CV-00210-GW-JPR
 14              v.
                                                     JUDGMENT
 15 KKMB, LLC, a Nevada Limited
    Liability Company; NADIA                         Date: August 20, 2020
 16 SHOUBASH KORT, individually and                  Time: 8:30 a.m.
    as the representative of the ESTATE              Dept.: 9D
 17 OF NOURA SHOUBASH; SANDRA
    RABADI, an individual;REEM                       Honorable George H. Wu
 18 RABADI, an individual; and WEST                  Presiding Judge
    BANK, an Iowa Corporation,
 19                                                  Honorable Jean P. Rosenbluth
                 Defendants in Interpleader.         Magistrate Judge
 20
                                                     Action Filed: January 30, 2020
 21 AND RELATED ACTIONS                              Trial Date: None Set
 22
 23
 24
 25
 26
 27
 28
       2077.002\8790
                                           [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 2 of 8 Page ID #:729




   1                                                 JUDGMENT
   2            On January 30, 2020, Plaintiff Life Insurance Company of the Southwest
   3 (“LSW”) filed this Complaint in Interpleader concerning the $5,000,000 death benefit
   4 from LSW policy number LS0172485 (“LSW Policy”), written on the life of Noura
   5 Shoubash. (Dkt. 1) LSW properly initiated this Complaint in Interpleader, (Dkt. 1),
   6 and this Court has jurisdiction over the deposited stake. (Dkts. 3, 11). LSW deposited
   7 $5,063,561.64 with the Court on January 30, 2020. (Dkt. 11).
   8
   9            On June 8, 2020, the Court Clerk entered default of Defendants Sandra Rabadi
 10 and Reem Rabadi for failure to respond to the Complaint. (Dkts. 40, 41).
 11
 12             On June 17, 2020, this Court in Case No. 2:18-cv-05170 GW (JPRx) (the
 13 “KKMB Case”) issued a final, separate judgment, adjudging the following:
 14
 15                    1) KKMB is the sole owner and beneficiary of the Life Insurance
 16                    Company of the Southwest Policy #LS0172485 and the $5,000,000
 17                    death benefit from the Policy.
 18
 19                    2) KKMB is the sole owner and beneficiary of the Prudential Life
 20                    Insurance Company Policy #V2023959 and the $4,500,000 death
 21                    benefit from the Policy.
 22
 23                    3) None of the Defendants are entitled to the death benefits from
 24                    either of the two policies.
 25
 26                    4) KKMB – or its assigns – is entitled to Life Insurance Company
 27                    of the Southwest Policy #LS0172485’s death benefits.
 28
       2077.002\8790
                                                        -2-
                                               [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 3 of 8 Page ID #:730




   1                   5) KKMB – or its assigns – is entitled to Prudential Life Insurance
   2                   Company Policy #V2023959’s death benefits.
   3
   4 Noura Shoubash and Defendants Nadia Shoubash Kort, Sandra Rabadi and Reem
   5 Rabadi are all defendants in the KKMB Case.
   6
   7            On July 09, 2020, LSW filed a Motion for Discharge of Stakeholder in
   8 Interpleader Action and for Default Judgment. (Dkt. 43).
   9
 10             On July 16, 2020, Defendants KKMB, LLC (“KKMB”) and West Bank filed
 11 their Motion for Summary Judgment on the basis that res judicata and collateral
 12 estoppel precluded Defendants Nadia Shoubash Kort, individually and as
 13 Representative of the Estate of Noura Shoubash (“Kort”), Sandra Rabadi and Reem
 14 Rabadi from relitigating the issue of entitlement to the LSW Policy death benefits.
 15
 16             On August 20, 2020, this Court granted Life Insurance Company of the
 17 Southwest’s Motion and held the Complaint in Interpleader proper. This Court
 18 ordered that Life Insurance Company of the Southwest be granted an injunction
 19 against Defendants KKMB, West Bank, Kort, Sandra Rabadi and Reem Rabadi, and
 20 ordered that $9,119.92 be paid to Life Insurance Company of the Southwest for its
 21 attorneys’ fees and costs by Defendants Kort, Sandra Rabadi and Reem Rabadi. (Dkt.
 22 52). This Court also entered Default Judgment against Defendants Sandra Rabadi and
 23 Reem Rabadi for their failure to respond to the Complaint. (Dkt. 52). Also on August
 24 20, 2020, this Court granted KKMB and West Bank’s Motion for Summary Judgment.
 25 (Dkt. 51). Pursuant to the Court’s orders granting KKMB and West Bank’s Motion
 26 for Summary Judgment and LSW’s Motion for Discharge and for Default Judgment,
 27 this Court now issues a final judgment and makes the following explicit rulings:
 28
       2077.002\8790
                                                       -3-
                                              [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 4 of 8 Page ID #:731




   1            (1) This Court re-affirms and expressly incorporates into this Judgment the
   2 factual and legal findings set out in this Court’s August 20, 2020 Order granting
   3 LSW’s Motion for Discharge and for Default Judgment. (Dkt. 52).
   4
   5            (2) This Court re-affirms and expressly incorporates into this Judgment the
   6 factual and legal findings set out in this Court’s August 20, 2020 Order granting
   7 KKMB and West Bank’s Motion for Summary Judgment. (Dkt. 51).
   8
   9            THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that:
 10
 11             1) KKMB, LLC is the sole owner and beneficiary of the Life Insurance
 12 Company of the Southwest Policy (“LSW Policy”) #LS0172485 and the $5,000,000
 13 death benefit from that Policy.
 14
 15             2) Defendants Nadia Shoubash Kort, individually and as Representative for the
 16 Estate of Noura Shoubash, Sandra Rabadi and Reem Rabadi are not entitled to any
 17 portion of the Life Insurance Company of the Southwest Policy #LS0172485 death
 18 benefits.
 19
 20             3) Default Judgment is entered against Defendants Sandra Rabadi and Reem
 21 Rabadi.
 22
 23             4) The Plaintiff-in-Interpleader, Life Insurance Company of the Southwest, is
 24 entitled to receive $9,119.92 as payment for its reasonable attorneys’ fees and costs
 25 in bringing this action. Defendants Nadia Shoubash Kort, Sandra Rabadi and Reem
 26 Rabadi are jointly and severally liable to Life Insurance Company of the Southwest
 27 for the $9,119.92.
 28
       2077.002\8790
                                                 -4-
                                         [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 5 of 8 Page ID #:732




   1            5) Plaintiff-in-Interpleader, Life Insurance Company of the Southwest, is
   2 discharged and dismissed from the action with prejudice.
   3
   4            6) Defendants KKMB, LLC, West Bank, Nadia Shoubash Kort, Sandra Rabadi
   5 and Reem Rabadi, and any person claiming by, through, or under them, are enjoined
   6 and restrained from instituting or prosecuting any suit, proceeding or any action or
   7 actions in any State court or Federal court against LSW, or any of its agents, on
   8 account of or relating to the LSW Policy death benefits.
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       2077.002\8790
                                                -5-
                                        [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 6 of 8 Page ID #:733




   1            7) West Bank, as KKMB, LLC’s assignee, is entitled to receive payment of the
   2 entirety of the funds on deposit with the Court. The Court Clerk shall release the
   3 $5,063,561.64 on deposit with the Court, as well as any interest accumulated thereon,
   4 to West Bank. The Court Clerk shall make payment by Check or Wire Transfer to
   5 West Bank by such method and to such payee as West Bank may request.
   6
   7 IT IS SO ORDERED.
   8
   9 Dated: August 31, 2020
 10
                                                       _______________________________
 11                                                         Hon. George H. Wu
                                                            United States District Judge
 12
 13
       Respectfully submitted,
 14
    /s/ Raef J. Cogan
 15
    Raef J. Cogan
 16 CONKLE, KREMER & ENGEL
    Attorney for Defendants KKMB, LLC.
 17
    And West Bank
 18
 19 /s/ Jason A. James
    Jason A. James
 20 MESERVE, MUMPHER & HUGHES LLP
 21 Attorney for Plaintiff Life Insurance
    Company of America
 22
 23
 24
 25
 26
 27
 28
       2077.002\8790
                                                 -6-
                                         [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 7 of 8 Page ID #:734




   1                                PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3      At the time of service, I was over 18 years of age and not a party to this action.
    I am employed in the County of Los Angeles, State of California. My business
  4 address is 3130 Wilshire Boulevard, Suite 500, Santa Monica, California 90403-
    2351.
  5
          On August 27, 2020, I served true copies of the following document(s)
  6 described as [PROPOSED] JUDGMENT on the interested parties in this action as
    follows:
  7
                            SEE ATTACHED SERVICE LIST
  8
          BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
  9 document(s) to be served by means of this Court's electronic transmission of the
    Notice of Electronic Filing through the Court's transmission facilities, to the parties
 10 and/or counsel who are registered CM/ECF Users set forth in the service list obtained
    from this Court.
 11
          I declare under penalty of perjury under the laws of the United States of
 12 America that the foregoing is true and correct and that I am employed in the office of
    a member of the bar of this Court at whose direction the service was made.
 13
          Executed on August 27, 2020, at Santa Monica, California.
 14
 15
                                                /s/ Raef J. Cogan
 16                                             Raef J. Cogan
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       2077.002\8790
                                      [PROPOSED] JUDGMENT
Case 2:20-cv-00974-GW-JPR Document 54 Filed 08/31/20 Page 8 of 8 Page ID #:735




   1                                     SERVICE LIST
   2                       The Insurance Company of the Southwest
                                              v.
   3                                 KKMB, LLC, et al.
                                        2:20-cv-00974
   4
   5
        Linda M. Lawson                                Nadia Shoubash Kort
   6    Jason A. James                                 8255 Vineyard Ave. #100i
        MESERVE, MUMPER & HUGHES                       Rancho Cucamonga, CA 91730
   7    LLP                                            Nkort@msn.com
        1000 Wilshire Boulevard, Suite 1860
   8    Los Angeles, California 90017-2457             In Pro Per
        Telephone: (213) 620-0300
   9    Facsimile: (213) 625-1930
        llawson@mmhllp.com
 10     james@mmhllp.com
 11     Attorneys for Plaintiff in Interpleader
        LIFE INSURANCE COMPANY
 12     OF THE SOUTHWEST
 13     Reem Rabadi
        Sandra Rabadi
 14     13054 Arborwalk Lane
        Tustin Ranch, CA 92782
 15
        In Pro Per
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       2077.002\8790
                                                  --
                                        [PROPOSED] JUDGMENT
